DETAILED ACTION
This office action is in response to applicant’s RCE submission filed on 07/12/2021, which has an effective filing date of 04/24/2018. Claims 1, 8, and 15 have been amended.  Claims 1-2, 4-9, 11-16, and 18-20 are pending and are directed towards system, method, and computer product for Document Transfer Processing for Blockchains.  This is Non-Final action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed 07/12/2021 have been fully considered.
A) Applicant’s arguments, with respect to the 103 rejection of claims 1, 8, and 15, that Schmidt-Karaca, Cusden, and Balaraman fail to teach “creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively; sending the smart contract to the plurality of blockchain nodes; receiving a plurality of signed smart contracts corresponding to the smart contract which have been signed by the plurality of blockchain nodes, 
B) Applicant’s arguments, with respect to the 103 rejection of claims 2, 9, and 16, that Schmidt-Karaca fail to teach “where the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document” (page 10 of the present response) have been fully considered but they are not persuasive.
Regarding B) Schmidt-Karaca teaches receiving proof of receipt of the document from the second blockchain node, the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document (para 30, line 4-12; blockchain transactions are written when a document is received by one entity from another entity and the blockchain transaction can include an identifier for the receiving entity, as well as a timestamp, and a hash value of the document itself).  Specifically, the timestamp of when the document was received in Schmidt-Karaca corresponds to the salt in the recited claim.  Therefore, the prior art Schmidt-Karaca at least suggests the claimed feature in question.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca (US Pub. 2019/0123889) filed on Oct. 20, 2017 in view of Alwar et al. (US Pub. 2018/0191503), hereinafter Alwar, filed on Feb. 15, 2018.
	Regarding claim 1, Schmidt-Karaca teaches a method comprising:
	a plurality of blockchain nodes (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service and blockchain writer 276 of receiver service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
Schmidt-Karaca does not teach creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively, 
sending the smart contract to the plurality of blockchain nodes; 

Alwar teaches creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively (para 475, line 1-16 and para 549, line 13-37; generate a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation), 
sending the smart contract to the plurality of blockchain nodes (para 475, line 1-16 and para 476, line 1-7; transmit the smart contract to the various blockchain network nodes); 
receiving a plurality of signed smart contracts corresponding to the smart contract which have been signed by the plurality of blockchain nodes, respectively; transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes (para 475, line 1-16 and para 476, line 1-7; transmitting and receiving the signed smart contract of the initiating broker node and receiving broker node of the blockchain network which includes various network blockchain nodes);

Schmidt-Karaca teaches receiving, from the first blockchain node, a data reference for the second blockchain node which identifies a location of the first blockchain node where a document is capable of being pulled from based on access credentials of the first blockchain node (Fig. 2 and para 52, line 1-12 and para 53, line 3-10; blockchain 252 receives a blockchain transaction record 264 written by blockchain writer 256 called by sender service 232, where the record 264 can include indication of transaction of the sending of the document and a hash value 270 of the document allowing for finding the entry indicating the transaction of digital document from the sending service)
Schmidt-Karaca does not teach a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract
a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract (para 475, line 1-16 and para 549, line 13-37; a blockchain node generates a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide a blockchain node generates a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation.  Doing so would facilitate agency interaction such as asset issuance administration with the blockchain network, as recognized by Alwar.
Schmidt-Karaca teaches transmitting the data reference received from the first blockchain node to the second blockchain node (para 53, line 3-10 and para 54, line 1-9; a receiver service 274 as a node of a plurality of distributed nodes of the blockchain may be in possession of record 264, containing the hash value of the digital document, which is received from blockchain 264 and is written by sender service).
Regarding claim 2, Schmidt-Karaca and Alwar teach method of claim 1.             
	Schmidt-Karaca teaches receiving proof of receipt of the document from the second blockchain node, the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document (para 30, line 4-12; blockchain transactions are written when a document is received by one entity from another entity and the blockchain transaction can include an identifier for the receiving entity, as well as a timestamp, and a hash value of the document itself).
Regarding claim 7, Schmidt-Karaca and Alwar teach method of claim 1.
Schmidt-Karaca does not teach the smart contract is signed by respective private keys of the plurality of blockchain nodes.
Alwar teaches the smart contract is signed by respective private keys of the plurality of blockchain nodes (para 272, line 1-15 and para 475, line 1-16; sign a smart contract using a private key of each blockchain node in various blockchain network nodes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide sign a smart contract 
Regarding claim 8, Schmidt-Karaca teaches a system, comprising: 
a processor (para 127, line 7-9; a processor) configured to:  
	a plurality of blockchain nodes (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service and blockchain writer 276 of receiver service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
Schmidt-Karaca does not teach create a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively, 
send the smart contract to the plurality of blockchain nodes; 
receive a plurality of signed smart contracts corresponding to the smart contract which have been signed by the plurality of blockchain nodes, respectively; transmit the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes;

send the smart contract to the plurality of blockchain nodes (para 475, line 1-16 and para 476, line 1-7; transmit the smart contract to the various blockchain network nodes); 
receive a plurality of signed smart contracts corresponding to the smart contract which have been signed by the plurality of blockchain nodes, respectively; transmit the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes (para 475, line 1-16 and para 476, line 1-7; transmitting and receiving the signed smart contract of the initiating broker node and receiving broker node of the blockchain network which includes various network blockchain nodes);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide transmitting and receiving the signed smart contract of the initiating broker node and receiving 
Schmidt-Karaca teaches receive, from the first blockchain node, a data reference for the second blockchain node which identifies a location of the first blockchain node where a document is capable of being pulled from based on access credentials of the first blockchain node (Fig. 2 and para 52, line 1-12 and para 53, line 3-10; blockchain 252 receives a blockchain transaction record 264 written by blockchain writer 256 called by sender service 232, where the record 264 can include indication of transaction of the sending of the document and a hash value 270 of the document allowing for finding the entry indicating the transaction of digital document from the sending service)
Schmidt-Karaca does not teach a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract
Alwar teaches a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract (para 475, line 1-16 and para 549, line 13-37; a blockchain node generates a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation)

Schmidt-Karaca teaches transmit the data reference received from the first blockchain node to the second blockchain node (para 53, line 3-10 and para 54, line 1-9; a receiver service 274 as a node of a plurality of distributed nodes of the blockchain may be in possession of record 264, containing the hash value of the digital document, which is received from blockchain 264 and is written by sender service).
Regarding claim 9, Schmidt-Karaca and Alwar teach system of claim 8.             
	Schmidt-Karaca teaches receiving proof of receipt of the document from the second blockchain node, the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document (para 30, line 4-12; blockchain transactions are written

Regarding claim 14, Schmidt-Karaca and Alwar teach system of claim 8.
Schmidt-Karaca does not teach the smart contract is signed by respective private keys of the plurality of blockchain nodes.
Alwar teaches the smart contract is signed by respective private keys of the plurality of blockchain nodes (para 272, line 1-15 and para 475, line 1-16; sign a smart contract using a private key of each blockchain node in various blockchain network nodes)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide sign a smart contract using a private key of each blockchain node in various blockchain network nodes.  Doing so would facilitate agency interaction such as asset issuance administration with the blockchain network, as recognized by Alwar.
Regarding claim 15, Schmidt-Karaca teaches a non-transitory computer readable medium comprising instructions, that when read by a processor (para 
a plurality of blockchain nodes (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service and blockchain writer 276 of receiver service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
Schmidt-Karaca does not teach creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively, 
sending the smart contract to the plurality of blockchain nodes; 
receiving a plurality of signed smart contracts corresponding to the smart contract which have been signed by the plurality of blockchain nodes, respectively; transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes;
Alwar teaches creating a smart contract comprising virtual private network (VPN) configuration information for accessing a plurality of gateways of a plurality of blockchain nodes, respectively (para 475, line 1-16 and para 549, line 13-37; 
sending the smart contract to the plurality of blockchain nodes (para 475, line 1-16 and para 476, line 1-7; transmit the smart contract to the various blockchain network nodes); 
receiving a plurality of signed smart contracts corresponding to the smart contract which have been signed by the plurality of blockchain nodes, respectively; transmitting the signed smart contract to the plurality of blockchain nodes including first and second blockchain nodes (para 475, line 1-16 and para 476, line 1-7; transmitting and receiving the signed smart contract of the initiating broker node and receiving broker node of the blockchain network which includes various network blockchain nodes);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide transmitting and receiving the signed smart contract of the initiating broker node and receiving broker node of the blockchain network which includes various network blockchain nodes.  Doing so would facilitate agency interaction such as asset issuance administration with the blockchain network, as recognized by Alwar.
credentials of the first blockchain node (Fig. 2 and para 52, line 1-12 and para 53, line 3-10; blockchain 252 receives a blockchain transaction record 264 written by blockchain writer 256 called by sender service 232, where the record 264 can include indication of transaction of the sending of the document and a hash value 270 of the document allowing for finding the entry indicating the transaction of digital document from the sending service)
Schmidt-Karaca does not teach a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract
Alwar teaches a tunnel with the first blockchain node using VPN configuration information stored in the signed smart contract (para 475, line 1-16 and para 549, line 13-37; a blockchain node generates a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide a blockchain node 
Schmidt-Karaca teaches transmitting the data reference received from the first blockchain node to the second blockchain node (para 53, line 3-10 and para 54, line 1-9; a receiver service 274 as a node of a plurality of distributed nodes of the blockchain may be in possession of record 264, containing the hash value of the digital document, which is received from blockchain 264 and is written by sender service).
Regarding claim 16, Schmidt-Karaca and Alwar teach computer product of claim 15.             
	Schmidt-Karaca teaches receiving proof of receipt of the document from the second blockchain node, the proof of receipt comprises a hash of the document and one or more of a salt and an identifier of a blockchain node that received the document (para 30, line 4-12; blockchain transactions are written when a document is received by one entity from another entity and the blockchain transaction can include an identifier for the receiving entity, as well as a timestamp, and a hash value of the document itself).
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca in view of Alwar and Hu et al. (US Pub. 2017/0329980), hereinafter Hu, filed on May 13, 2016.
  	Regarding claim 4, Schmidt-Karaca and Alwar teach method of claim 1.
Schmidt-Karaca teaches the first blockchain node (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
Schmidt-Karaca and Alwar do not teach the data reference comprises a URL of an off-chain network of the first node
Hu teaches the data reference comprises a URL of an off-chain network of the first node (Fig. 1 and para 34, line 1-3 and para 51, line 1-10; token containing information about where data is stored can be a URL and data can be stored outside the blockchain network on a cloud storage associated with sender HBDT)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Alwar to incorporate the teachings of Hu to provide token containing information about where data is stored can be a URL pointing to a cloud storage 
Regarding claim 11, Schmidt-Karaca and Alwar teach system of claim 8.
Schmidt-Karaca teaches the first blockchain node (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
Schmidt-Karaca and Alwar do not teach the data reference comprises a URL of an off-chain network of the first node
Hu teaches the data reference comprises a URL of an off-chain network of the first node (Fig. 1 and para 34, line 1-3 and para 51, line 1-10; token containing information about where data is stored can be a URL and data can be stored outside the blockchain network on a cloud storage associated with sender HBDT)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Alwar to incorporate the teachings of Hu to provide token containing information about where data is stored can be a URL pointing to a cloud storage 
Regarding claim 18, Schmidt-Karaca and Alwar teach computer product of claim 15.
Schmidt-Karaca teaches the first blockchain node (Fig. 2 and para 52, line 1-10 and para 53, line 1-3; blockchain writer 256 of sender service can write a transaction record in the blockchain 252, where writing to the blockchain 252 can be done by a node of a plurality of distributed nodes forming the members of the blockchain)
Schmidt-Karaca and Alwar do not teach the data reference comprises a URL of an off-chain network of the first node
Hu teaches the data reference comprises a URL of an off-chain network of the first node (Fig. 1 and para 34, line 1-3 and para 51, line 1-10; token containing information about where data is stored can be a URL and data can be stored outside the blockchain network on a cloud storage associated with sender HBDT)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Alwar to incorporate the teachings of Hu to provide token containing information about where data is stored can be a URL pointing to a cloud storage .
5.	Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt-Karaca in view of Alwar and Voorhees et al. (US Pub. 2018/0218176), hereinafter Voorhees, filed on Jan. 30, 2018.
Regarding claim 5, Schmidt-Karaca and Alwar teach method of claim 1.
	Schmidt-Karaca and Alwar do not teach the creating of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker.
Voorhees teaches the creating of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker (Fig. 2 and para 52, line 1-18 and para 117, line 1-11 and para 120, line 1-5; the system manages smart contracts between parties on a blockchain network and smart contract contains a unique password from each of the two parties involved as well as a token for smart contract access generated by the system).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Alwar to incorporate the teachings of Voorhees to provide a system 
Regarding claim 6, Schmidt-Karaca, Alwar, and Voorhees teach method of claim 5.
Schmidt-Karaca does not teach the cloud broker establishes a reversed virtual connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract.
Alwar teaches connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract (para 475, line 1-16 and para 549, line 13-37; generate a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide generate a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation.  Doing so would facilitate agency 
Schmidt-Karaca and Alwar do not teach the cloud broker establishes a reversed connection to each of the first and second blockchain nodes
Voorhees teaches the cloud broker establishes a reversed connection to each of the first and second blockchain nodes (para 102, line 1-11; the system can connect with the two parties in order to send messages to the two parties involved in the smart contract)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Alwar to incorporate the teachings of Voorhees to provide a system for managing a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Regarding claim 12, Schmidt-Karaca and Alwar teach system of claim 8.
	Schmidt-Karaca and Alwar do not teach the processor creates of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Alwar to incorporate the teachings of Voorhees to provide a system for formulating a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Regarding claim 13, Schmidt-Karaca, Alwar, and Voorhees teach system of claim 12.
Schmidt-Karaca does not teach the cloud broker establishes a reversed virtual connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract.
connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract (para 475, line 1-16 and para 549, line 13-37; generate a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide generate a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation.  Doing so would facilitate agency interaction such as asset issuance administration with the blockchain network, as recognized by Alwar.
Schmidt-Karaca and Alwar do not teach the cloud broker establishes a reversed connection to each of the first and second blockchain nodes
Voorhees teaches the cloud broker establishes a reversed connection to each of the first and second blockchain nodes (para 102, line 1-11; the system can connect with the two parties in order to send messages to the two parties involved in the smart contract)

Regarding claim 19, Schmidt-Karaca and Alwar teach computer product of claim 15.
	Schmidt-Karaca and Alwar do not teach the creating of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker.
Voorhees teaches the creating of the smart contract is performed by a cloud broker comprising a root node, and the smart contract further comprises communication parameters of the root node cloud broker (Fig. 2 and para 52, line 1-18 and para 117, line 1-11 and para 120, line 1-5; the system manages smart contracts between parties on a blockchain network and smart contract contains a unique password from each of the two parties involved as well as a token for smart contract access generated by the system).

Regarding claim 20, Schmidt-Karaca, Alwar, and Voorhees teach computer product of claim 19.
Schmidt-Karaca does not teach the cloud broker establishes a reversed virtual connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract.
Alwar teaches connection to each of the first and second blockchain nodes using VPN configuration information stored in the signed smart contract (para 475, line 1-16 and para 549, line 13-37; generate a smart contract that facilitates asset transfer including delivery address using vpn communication with blockchain network nodes for confirmation)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca to incorporate the teachings of Alwar to provide generate a smart contract 
Schmidt-Karaca and Alwar do not teach the cloud broker establishes a reversed connection to each of the first and second blockchain nodes
Voorhees teaches the cloud broker establishes a reversed connection to each of the first and second blockchain nodes (para 102, line 1-11; the system can connect with the two parties in order to send messages to the two parties involved in the smart contract)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt-Karaca and Alwar to incorporate the teachings of Voorhees to provide a system for managing a smart contract for two parties on a blockchain network.  Doing so would allow for the implementation of a secure agreement based on an exchange of an asset such as a digital asset, as recognized by Voorhees.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAN HUU NGUYEN/Examiner, Art Unit 2492

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492